Citation Nr: 9936177	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  98-11 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for 
diabetes mellitus.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1946 to 
February 1949.  

In March 1990, the Manila, Philippines, Department of Veterans 
Affairs (VA) Regional Office (RO) denied service connection 
for diabetes mellitus.  The RO notified the veteran of that 
decision by letter dated April 6, 1990; he did not appeal.  
38 C.F.R. §§ 20.200, 20.201, 20.302(a) (1999).  

In August 1990, the VARO denied service connection for 
diabetes mellitus.  The RO notified the veteran of that 
decision by letter dated August 24, 1990; he did not appeal.  
38 C.F.R. §§ 20.200, 20.201, 20.302(a) (1999).  

In December 1990, the VARO denied reopening the claim for 
service connection for diabetes mellitus.  The RO notified 
the veteran of that decision by letter dated December 4, 1990; 
he did not appeal.  38 C.F.R. §§ 20.200, 20.201, 20.302(a) 
(1999).  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from June 1997 and February 1998 decisions from the 
VARO not to reopen the claim for service connection for 
diabetes mellitus.  

The veteran's July 1999 letter and attached July 1998 letter 
from Y. Oh, M.D., raised inferred claims for acute 
pancreatis, gastric ulcer, upper gastrointestinal bleeding, 
cholecystitis, cholelithiasis, hypotension, thrombocytopenia, 
and laparoscopic cholecystectomy.  These matters are referred 
to the RO.  


FINDINGS OF FACT

1.  The RO denied service connection for diabetes mellitus in 
March 1990, August 1990, and December 1990; the veteran did 
not appeal.  

2.  Evidence received since the December 1990 rating decision 
includes medical evidence that shows that the veteran has a 
current disability of diabetes mellitus.  

3.  Diabetes was first shown many years after service and has 
not been shown to be the result of service.  


CONCLUSIONS OF LAW

1.  The March 1990, August 1990, and December 1990 rating 
decisions became final. 38 C.F.R. §§ 20.200, 20.201, 20.302(a) 
(1999).  

2.  The evidence received since the December 1990 rating 
decision is new and material evidence; the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (1999).  

3.  The claim of entitlement to service connection for 
diabetes mellitus is well grounded. 38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).  

4.  The veteran's post-service diabetes mellitus was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1131, 1132 (West 1991); 38 C.F.R. §§ 3.303, 3.304(b) 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The state of the evidence prior to the December 1990 rating 
decision follows.

The veteran's honorable discharge record shows that he had 
recognized active duty from July 1946 to January 1949.  The 
veteran's October 1985 letter stated that he was not treated 
while in service.  

The January 1990 certificate from the Department of Health, 
Republic of the Philippines, stated that the veteran was 
treated at the hospital in January 1990 for a diagnosis of 
diabetes mellitus.  

The May 1990 certificate from Dr. M. Santa Maria stated that 
he attended the veteran for 3 years starting in 1946.  Dr. 
Santa Maria opined that the veteran acquired diabetes in 1947 
and 1949 and that he was 85 percent permanently disabled.  

The veteran's statements alleged that he incurred diabetes 
mellitus while in service.  


The state of the evidence since the December 1990 rating 
decision follows.

The veteran filed an application in September 1992 to reopen 
his claim.  The application stated that his diabetes began in 
1991.  

The May 1994 letter from M. Mansour, M.D., stated that the 
veteran underwent a prostatectomy in September 1993, 
placement of prosthesis in November 1993, and removal of 
prosthesis in January 1994.  The September and November 1993 
surgery reports stated several final diagnoses including 
diabetes mellitus.  

The veteran signed the April 1997 Request for Information 
Needed to Reconstruct Medical Data and indicated that he 
received no medical treatments while in service.

At a May 1998 examination by R. Castillo, M.D., the veteran 
reported a history of diabetes.  The June 1998 letter from 
Dr. Castillo stated that the veteran was under his care for 
diabetes mellitus.  

In July 1998, Dr. Oh admitted the veteran to the hospital for 
upper gastrointestinal bleeding with severe anemia.  Dr. Oh 
noted that the veteran had a history of diabetes mellitus for 
about 20 years, and the veteran reported a relatively stable 
blood sugar level.  The assessment included diabetes 
mellitus.  

The RO mailed a letter to the veteran in August 1998 that 
informed him that original service medical records were 
apparently destroyed in a 1973 fire at the National Personnel 
Records Center.  The RO requested that the veteran provide 
medical evidence to support his claim.  In particular, the RO 
asked the veteran to provide Dr. Santa Maria's clinical 
records of the 1946 treatments for diabetes.  Soon after, the 
RO received an authorization and consent form from the 
veteran stating that Dr. Santa Maria worked at V. Luna 
Medical Hospital.  

In December 1998, T. Lamorena, M.D., admitted the veteran to 
the hospital for 5 days for severe anemia.  The impression 
included diabetes mellitus, Type II.  The April 1997, August 
1997, and January 1999 letters from Dr. Lamorena to the RO 
stated that she had treated the veteran for diabetes 
mellitus, Type II, since January 1994.  

The RO's January and March 1999 letters to the veteran again 
requested medical evidence to support the claim.  The 
November 1998 certificate from the V. Luna General Hospital 
stated that the veteran was hospitalized from June to October 
1974 and that clinical records had been destroyed.  The 
veteran's April 1999 letter and an attached death certificate 
informed the RO that Dr. Santa Maria had died in June 1998 
and that medical records were not available from Dr. Santa 
Maria.  

The veteran's statements alleged that he felt the symptoms of 
diabetes while in service and within a few months after 
separation from service.  His March and June 1998 statements 
further alleged that, since separation from service, he was 
continuously treated for diabetes in the United States and in 
the Philippines.  


Criteria

An appeal consists of a timely filed notice of disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 U.S.C.A. 
§ 7105(a); 38 C.F.R. § 20.200.  If no notice of disagreement 
is filed within the prescribed period, the action or 
determination shall become final and the claim will not 
thereafter be reopened or allowed, except as otherwise 
provided by regulation.  38 U.S.C.A. § 7105(c);  38 C.F.R. 
§ 20.1103.  

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  Under Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998), the determinations of whether evidence is 
new and whether it is material are governed by the tests set 
forth in 38 C.F.R. § 3.156(a), "new" evidence "means 
evidence not previously submitted to agency decision makers . 
. . which is neither cumulative nor redundant"; "material" 
evidence is new evidence "which bears directly and 
substantially upon the specific matter under consideration" 
and "which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim").  38 U.S.C.A. § 5108; Fossie v. West 12 Vet. App. 1 
(1998); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 
38 C.F.R. § 3.156(a).

A two-step analysis is conducted under 38 U.S.C.A. § 5108.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In Elkins 
v. West, 2 Vet. App. 422 (1999) (en banc), Court held that 
the two-step process set out in Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991), for reopening claims became a 
three-step process under the Federal Circuit's holding in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Board 
must first determine whether new and material evidence has 
been presented under 38 C.F.R. § 3.156(a), i.e., the new 
evidence bears directly and substantially on the specific 
matter, and is so significant that it must be considered to 
fairly decide the merits of the claim; second, if new and 
material evidence has been presented, immediately upon 
reopening the Board must determine whether, based upon all 
the evidence and presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C. § 5107(a); 
and third, if the claim is well grounded, the Board may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C. § 5107(b) has been fulfilled.  See Elkins v. West, 
2 Vet. App. 422 (1999) (en banc); Winters v. West, 12 Vet. 
App. 203 (1999) (en banc); Justus v. Principi, 3 Vet. App. 
510 (1992).

When determining whether the claim should be reopened, the 
credibility of evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The Court has held that a well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110, 1131 (West 1991 and 
Supp. 1999); 38 C.F.R. § 3.303 (1999).  Diabetes may be 
presumed to have been incurred service if it is manifested to 
a degree of 10 percent within one year following the 
veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999)


Analysis

The veteran has presented new evidence that was not in the 
record at the time of the December 1990 rating decision: 1) 
medical records since December 1990; 2) the completed April 
1997 Request for Information Needed to Reconstruct Medical 
Data; 3) the November 1998 certificate from V. Luna General 
Hospital; 4) the death certificate of Dr. Santa Maria; and 5) 
lay statements from the veteran since December 1990.  

The medical records are not cumulative because the record 
previously contained no medical records since December 1990.  
The other new evidence is not cumulative because it provides 
information on the availability of medical records to support 
the veteran's claim.  

The medical records since December 1990 are material because 
they include a diagnosis of a current diabetes mellitus 
disability.  The claim must be reopened because the new and 
material evidence that confirms the presence of a current 
diabetes mellitus disability, in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  

The veteran's claim is well grounded.  The medical evidence 
shows that the veteran has a current diabetes mellitus 
disability.  Dr. Mansour reported a diagnosis of diabetes 
mellitus in September and November 1993.  In May and June 
1998, Dr. Castillo stated that the veteran had diabetes 
mellitus.  In July 1998, Dr. Oh stated that the veteran had 
diabetes mellitus, and in December 1998, Dr. Lamorena stated 
that she had treated the veteran for diabetes mellitus, Type 
II, since January 1994.  The veteran's lay statements also 
asserted that he had diabetes mellitus.  

For the limited purpose of well grounding the claim, Dr. 
Santa Maria's May 1990 certificate satisfied the second and 
third Caluza requirements.  The certificate alleged a 
diagnosis of diabetes during active duty in 1947.  Dr. Santa 
Maria provided a nexus medical opinion because he stated in 
May 1990 that the veteran acquired diabetes during service in 
Guam and the Philippines.  Therefore, the claim for service 
connection for diabetes mellitus is well grounded.  

If the claim is well grounded, the case will be decided on 
the merits, but only after the Board has determined that the 
VA's duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  The RO obtained medical records from the 
identified examiners or received confirmation that medical 
records were unavailable.  Although the veteran declined the 
opportunity for a hearing, he filed numerous lay statements 
and consulted numerous doctors who provided medical 
statements or records to the RO.  In addition, the veteran 
had over 9 years to provide evidence in response to the RO's 
written requests for information and medical evidence.  
Therefore, the VA has satisfied its duty to assist under 
38 U.S.C.A. § 5107(a).  

In this case, the preponderance of the evidence shows that 
diabetes mellitus was not incurred in or aggravated by 
service.  The May 1990 certificate from Dr. Santa Maria 
provided the only basis for service connection in the record 
because he is the only examiner who opined that the veteran 
incurred diabetes in active service.  Nonetheless, the 
certificate is not credible evidence because there are no 
supporting clinical records.  In August 1998, the veteran 
stated that Dr. Santa Maria worked at the V. Luna Hospital, 
and the hospital's November 1998 certificate stated that the 
veteran was hospitalized one time in 1974 for 4 months.  If 
Dr. Santa Maria treated the veteran for diabetes in 1974, the 
veteran had been separated from service for over 25 years.  
The evidence shows that the veteran did not incur diabetes 
mellitus within the 1-year presumptive period after 
separation from service.  See 38 C.F.R. § 3.307, 3.309 
(1999).  

The veteran's statements alleged that he felt the symptoms of 
diabetes while in service.  However, his October 1985 letter 
and April 1997 Request for Information stated that he was not 
examined in service, and as a lay person, the veteran is not 
competent to diagnose the cause of his disability.  While a 
lay person is competent to provide evidence on the occurrence 
of observable symptoms during and following service, such a 
lay person is not competent to make a medical diagnosis or 
render a medical opinion which relates a medical disorder to 
a specific cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-495 (1992).  Therefore, the veteran's lay statements are 
not probative evidence because he is not competent to 
diagnose diabetes mellitus.  

Moreover, the veteran's April 1985 and November 1989 
applications did not mention diabetes, and the September 1992 
application listed the onset of diabetes in 1991.  In July 
1998, Dr. Oh stated that the veteran had a 20-year history of 
diabetes mellitus from about 1978, making the onset of 
diabetes over 29 years after separation from service.  
Although the veteran claimed to have continuous treatment for 
diabetes, the first post-service treatment for diabetes 
appeared in January 1990 at the Department of Health.  
Therefore, the preponderance of the evidence shows that 
diabetes mellitus was not incurred in or aggravated by active 
service.  

Although the Board decided the veteran's claim on grounds 
different from that of the RO, which denied reopening the 
claim, the veteran has not been prejudiced by the decision.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The VA cannot assist in any further development of this claim 
because it is not well grounded.  38 U.S.C.A. § 5107(a); 
Morton v. West, No. 96-1517 (U.S. Vet. App. July 14, 1999).  


ORDER

New and material evidence having been submitted, the claim 
for service connection for diabetes mellitus is reopened.  

The claim of entitlement to service connection for diabetes 
mellitus is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals


 

